Title: Thomas Jefferson to Thomas Cooper, 1 September 1817
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Poplar Forest near Lynchburg. 
				  Sep. 1. 17.
                    
                    You will recollect that I formerly troubled you on the subject of a proper course to be established in a College of general science. such an establishment in my neighborhood (near Charlottesville), then in contemplation only, has lately advanced so favorably as to get into a course of execution. the single county in which it  is located has contributed 30,000.D. and we expect the rest of the state will subscribe liberally, and even that the legislature will adopt it as theirs, and support it with the ample funds they are accumulating for the purposes of education. they have established it’s constitution by a law, have made the Governor of the state it’s patron, given him the nomination of visitors, six in number, and he has named Colo Monroe (the Pr. of the US.) mr Madison, mr Cabell, Genl Cocke, mr Watson and myself the visitors, all of us within a radius of 30. miles. we have purchased a site of 200. acres, one mile above Charlottesville. it is not proposed to erect one large building, which would exhaust our funds at once; but on each side of a lawn 200.f. wide, we shall erect separate pavilions, 220.f. apart, for each professor, & his school, two story high, filling up the space between with a range of small chambers or dormitories, of one story, for the students; the whole connected by a covered colonnade in front. the pavilions, besides the lecturing room, will have two or four rooms for the accomodation of the professor, according to his family, with necessary offices, garden Etc. one of these pavilions is now in progress, and will be ready to recieve a professor on the 1st of April next. the first called for, as first wanting, will be a professor of languages, to wit Greek & Latin essentially, history, Rhetoric, Oratory, belles letters, to which if he adds modern languages so much the better, to wit French, Spanish, Italian and German. as his school will be the most numerous, we give him only 500.D. fixed, and 20.D. tuition fees for every scholar. it is not possible to say beforehand how many these will be; but I have no doubt of 40. or 50. the 1st year, to be increased afterwards as his reputation may increase. if of the first order, I should not doubt their rising to one or two hundred. he would have to provide and pay his necessary ushers.   now it is to find a professor of the 1st order of critical knolege in the languages, and of good character besides, that I apply to you, in the hope you may be able to recommend one. had a common school of 
   *I mean the German Doctor’s Latin, who, apologising for false quantity in his pronunciation, said ‘Nos Gérmani non obsérvamus quantítatem syllábarum.’ the Yankee teachers who come among us barbarise the  language in the same way.
Yankee Latin been proposed, the present visitors would not have been associated with it, nor any application made to you for a teacher. one would have been advertized for, as for a stray horse. but you know what such a professor should be, and have had better opportunities, than we have, of knowing if such an one can be found in the US. whom you could recommend on all points, at least on all material ones. may there not be good Classics among the refugee Irish here? and what is the character of their Dublin College?
                    We expect the next year to compleat two other pavilions for two professors, embracing all the Mathematical & physiological sciences; & the year following a 4th for the Ideological branches. that destined for zoology, botany, mineralogy, chemistry, anatomy, which will be ready for April 1819. we have agreed to propose to yourself, adding to it Law, because that will draw to it many students & make it very profitable. to these professors 1000.D. fixed salary will be given and 20.D. a year from each student. for a first rate Mathematician I expect we must send to Europe. it is difficult to say what number of students we may count on (exclusive of  the grammar school)  but I should think 2. or 3. from a county, and we have 100. counties. Wm and Mary must fall down to a mere grammar school from the unhealthiness of it’s climate. the situation of Charlottesville is in a mountainous, healthy, fertile country, delicious climate, good water, cheap subsistence, an independant yeomanry, many wealthy persons, good society, and free as air in religion and politics. fanaticism and Philosophy have their equal scope, on the principle that de gustibus non est disputandum. and I believe that a moral lecturer, on Sundays, would be as well attended, and paid, if he would add a rational prayer, as a brawling presbyterian or baptist. I have been thus particular, because I am very anxious you should come and give us the benefit of your aid in making this seminary the first in the Union, and drawing to it the youth of the other states. I really believe you would be pleased with the situation, and it cannot but be a recommendation that lands of the 1st degree of fertility here, on navigation, are cheaper than anywhere else in the US. on the Atlantic waters, and of course that it is the most favorable position for the permanent establishment of a family. whatever professorships too are established will be permanent, because we shall call for no professor until, after building his pavilion, there shall be an additional sum of capital deposited in the public funds, the interest of which will pay his salary for ever. the professorships may therefore be considered as quamdiu se bene gesserint; of which such visitors as the governor will appoint, will be the judges. come then, my dear sir, at any rate to see the place. the Fredericsbg & Charlottesville stage will set you down at my door, where you will find a welcome home as long as you can let us possess you. but I wish your visit could be in autumn and between the 25th inst. & the last 25th of October, because I make frequent and long visits at this place, and shall be particularly here all November. mr Correa too will be at Monticello in  October. he knows our part of the country well, & can tell you if it is worth a visit. let me hear from you immediately, if you please, on the subject of a professor of languages, and add the degree of hope I may entertain of seeing you at Monticello. I salute you with great friendship and respect.
                    Th: Jefferson
                